Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiners Amendment

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	The application has been amended as follows:
	In claim 3, please delete “at least selected or each electrical protolayer independently comprising at least 25 wt% sacrificial material and a thermally stable material and having a uniform thickness of less than 25 micrometers; and backing out sacrificial material to form an electrical stack” and insert in its place --at least selected or each electrical protolayer independently exhibiting a complex viscosity of between 103 and 104 Poise at a shear rate of 100/s when heated to a temperature between its Tg and Tdec, wherein the plurality of co-extensive electrical protolayers are interdigitated; where at least selected or each electrical protolayer independently comprising at least 25 wt% sacrificial material and a thermally stable material and having a uniform thickness of less than 25 micrometers; and backing out sacrificial material to form an electrical stack--.


Authorization for this examiner’s amendment was given in a telephone interview with Jonathan Tolstedt on November 15, 2021.

Reasons for allowance

3.	Claims 1 and 3-12 are allowed and renumbered as claims 1-11. Claim 2 was cancelled by Applicant.
The restriction requirement of claims 3-12, as set forth in the Office action mailed on January 29, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 3-12 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Applicant has filed a terminal disclaimer of prior Patent No. 10,414,145. The terminal disclaimer filed on November 1, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior Patent No. 10,414,145 has been reviewed and is accepted. 
The prior art of record does not teach or suggest the recited transfer film further including each electrical protolayer independently exhibiting a complex viscosity of between 103 and 104 Poise at a shear rate of 100/s when heated to a temperature between its Tg and Tdec, wherein the plurality of co-extensive electrical protolayers are interdigitated.
The prior art does not teach motivation or suggestion for modification to make the invention as instantly claimed.
Any comments considered by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LAWRENCE D FERGUSON/Examiner, Art Unit 1781